Citation Nr: 0920221	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disability of the 
lumbar segment of the spine.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from April 1953 to April 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In April 2006, the appellant appeared at 
the Muskogee RO and testified via video before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  Following that hearing, the Board remanded the 
claim for the purpose of obtaining additional documents.  The 
claims folder has since been returned to the Board for 
review.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant has asserted that while he was in service, he 
injured his back.  He maintains that his back continued to 
bother him and following his release from Army, he sought 
treatment.  To support his assertions, the appellant has 
submitted a Record of Hospitalization indicating that he 
obtained treatment at the VA Hospital in Muskogee, Oklahoma, 
in June 1957.  That record reflects that the treatment was 
for a condition affecting the lumbar segment of the spine.  
More recent pieces of evidence submitted by the appellant 
suggest that he continues to experience some problems with 
his lower back.

The record indicates that the appellant's original service 
medical treatment records may have been destroyed in the 1973 
fire at the National Personnel Records Center (NPRC) located 
in St. Louis, Missouri.  In cases where the appellant's 
service medical treatment records are unavailable (or as in 
this case, probably destroyed) through no fault of the 
claimant there is a "heightened duty" to assist the 
appellant in the development of the case.  38 U.S.C.A. § 
5107(a) (West 2002 & Supp. 2008).  See generally McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The heightened duty to assist includes 
the obligation to search for alternate methods of proving 
service connection.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has further held that the "duty to 
assist" the appellant includes advising him that, even 
though service records were not available, alternate proof to 
support the claim will be considered.  Lanyo v. Brown, 6 Vet. 
App. 465, 469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).

In this instance, medical records showing treatment at a VA 
facility shortly after the appellant left the service could 
be indicative of a chronic disability that occurred in 
service for which residual symptoms extending past service.  
Keeping this in mind, the Board remanded the claim for the 
purpose of requesting records showing treatment of the 
appellant from the VA facility in Muskogee.  The VA Medical 
Center (VAMC) has responded negatively.  Although the 
appellant has been able to submit a Record of 
Hospitalization, the VA facility has not been able to provide 
additional medical treatment documents that would elaborate 
on the appellant's treatment or the final diagnosis given 
when the appellant was released.  

Recognition is given to the fact that, because of the NPRC 
fire, the appellant's service medical treatment records are 
unavailable for review.  Therefore, it is not possible to 
ascertain whether the appellant actually injured his back in 
service.  Nevertheless, the fact remains that the first 
evidence of complaints of lower back condition began within 
two years after he was discharged from service - in 1957.  
The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
appellant failed to account for lengthy time period between 
service and initial symptoms of disability).  Here, the Board 
finds that the lack of lapse in time, along with the VAMC's 
inability to locate treatment records that actually existed 
at one point in time, supports the appellant's purported 
history of the back condition.  

In other words, and liberally construing the documents now 
before the Board, the Board believes that at the very least, 
the appellant should undergo a VA medical examination of his 
back in order to determine whether he now has a lower back 
disability that may be related to his service.  The Board 
believes, in part, that such an examination would be required 
by the Court based on its pronouncements in McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), and on the fact that due 
to no fault of the appellant, the government can not locate 
either the appellant's service medical treatment records or 
VA records that it should have been able to obtain.  The 
Board also believes that it has a duty to obtain a medical 
examination since the VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006).  The record reflects that 
a VA doctor has not opined as to whether the appellant now 
has a disability of the lower back and whether any found back 
disability may be associated with the appellant's two years 
of active duty service.  As such, a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluations will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, and in light of the applicable provisions of the VCAA, 
it is the Board's opinion that such an examination should be 
afforded the appellant before the Board issues a 
determination on the merits of his claim.  Hence, this issue 
is remanded once again so that a medical examination may be 
performed and the data included in the claims folder for the 
Board's further review.

Hence, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.  Thus, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since he was discharged from service for 
his claimed lower back disability, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2008).

2.  The appellant should be afforded a VA 
examination of the spine.  The 
examination must be conducted by a 
physician; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera.  
The claims folder should be provided to 
the physician for review in conjunction 
with the examination.  If possible, the 
examination should not be performed by an 
individual who has previously examined 
the appellant.

After reviewing the file, the physician 
should render an opinion as to whether 
the appellant is now suffering from a 
disability of the lumbar segment of the 
spine, and whether it is at least as 
likely as not that this condition is 
related to his military service.  It 
would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The physician must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  In the 
doctor's report, the examiner should 
discuss the back treatment the appellant 
received in 1957 along with any 
subsequent treatment for a lower back 
disability.  Additionally, if the 
examiner concludes that any current back 
disability is not related to or was 
caused by the appellant's military 
service, the examiner must explain in 
detail the reasoning behind this 
determination.  If further testing or 
examination by specialists is required to 
evaluate the claimed disability, such 
testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim now on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and his representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




